Citation Nr: 1548555	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-18 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than June 6, 2010 for the award of service connection for hypertension, to include on the basis of clear and unmistakable error in a June 2004 rating decision.  

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peptic ulcer disease.  

4.  Entitlement to service connection for gastrointestinal disability, to include peptic ulcer disease.  


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Within the one-year period following notification of the November 2011 rating decision, VA received a statement from the Veteran.  The statement was entitled "Re: Notice of Disagreement" and the Veteran stated that he filed the notice of disagreement with respect to the claim of "Service connection for hypertension is granted with an evaluation of 10 percent effective June 6, 2010."  While the Veteran submitted another statement wherein he only discussed the assigned effective date for the award of service connection for hypertension, liberally construed, the Board finds the Veteran's statement to be a timely notice of disagreement with the initial rating assignment in the November 2011 rating decision.  38 C.F.R. § 20.201 (2014).  A notice of disagreement triggers the appellate process and the issue of entitlement to an initial rating in excess of 10 percent for hypertension is listed on the title page of this decision.

The November 2011 rating decision adjudicated the issue of entitlement to service connection for peptic ulcer disease as opposed to the issue listed by the Board on the title page of this decision-entitlement to service connection for gastrointestinal disability, to include peptic ulcer disease.  The Board recharacterized the issue in order to consider all of the Veteran's gastrointestinal symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The Veteran requested a video conference hearing in connection with the issues on appeal.  However, a Report of General Information dated on October 8, 2015, noted that the Veteran called to cancel his hearing and did not have any evidence to support his appeal.  The hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (2014).

The issues of entitlement to service connection for left knee disability, entitlement to service connection for hearing loss, entitlement to service connection for sleep apnea, and entitlement to service connection for asthma, have been raised by the record in a July 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an initial rating in excess of 10 percent for hypertension and entitlement to service connection for gastrointestinal disability, to include peptic ulcer disease, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's claim to reopen the claim for entitlement to service connection for hypertension was received by VA on June 6, 2010.

2.  A June 2004 rating decision, wherein entitlement to service connection for hypertension was denied, did not contain error based on the record and the law that existed at the time that the decision was made, such that, had the error not been made, the outcome would have been manifestly different.

3.  A June 2004 rating decision denied the claim for entitlement to service connection for peptic ulcer disease; no new and material evidence was received within the one year period to appeal the decision, and the Veteran did not perfect an appeal with respect to the denial of entitlement to service connection for peptic ulcer disease.

4.  Evidence received since the June 2004 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for peptic ulcer disease.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 6, 2010, for the grant of service connection for hypertension, to include on the basis of CUE in a June 2004 rating decision, have not been met.  38 U.S.C.A. §§ 5100, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2014).

2.  The June 2004 rating decision, which, in part, denied entitlement to service connection for peptic ulcer disease, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2014).

3.  New and material evidence having been received; the claim for entitlement to service connection for peptic ulcer disease is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Given the parameters of the law surrounding CUE claims, the duty to notify and assist is not applicable when CUE is claimed in decisions by the Board or in decisions by the RO.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001); Parker v. Principi, 15 Vet. App. 407 (2002).  As a result, discussion of VA's duty to notify and assist is not required with respect to whether CUE exists in a June 2004 rating decision.  Next, given that the Board is reopening the claim of entitlement to service connection for peptic ulcer disease, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist with respect to the issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

As to the issue of entitlement to an earlier effective date, the Veteran is appealing the initial effective date assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating and/or effective date assigned for the disability, only the notice requirements for a rating decision and Statement of the Case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning an earlier effective date and cited the applicable statutes and regulations.  The duty to notify the Veteran has been met.

The duty to assist the Veteran has also been satisfied.  The Veteran has not asserted that there is any outstanding evidence with respect to the issue of entitlement to an earlier effective date.  While the remand portion of this decision notes that the Veteran must be given the opportunity to submit relevant private medical treatment records, these records are not relevant to the issue as to whether an earlier effective date is warranted.  The issue decided herein turns on when a claim for service connection was received by VA and the evidence before the RO at the time of the June 2004 rating decision.  The Board finds that VA satisfied its duty to assist the Veteran and may proceed with a decision.

Legal Criteria and Analysis - Effective Date

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).

Historically, a claim for entitlement to service connection for hypertension was received by VA on January 6, 2004.  A June 2004 rating decision, among other issues, denied entitlement to service connection for hypertension.  A June 2004 VA notice letter advised the Veteran of the June 2004 rating decision and enclosed VA Form 4107 that included information regarding his appellate rights.  The Veteran filed a timely notice of disagreement in January 2005.  A SOC was issued in March 2005.  There was no correspondence received during the remaining period in which to complete the appeal.  38 C.F.R. § 20.202.  Accordingly, the June 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Subsequently, a claim to reopen the issue for entitlement to service connection for hypertension was received by VA on June 6, 2010.  A November 2011 rating decision granted entitlement to service connection for hypertension and assigned an initial 10 percent rating effective June 6, 2010, the date VA received the Veteran's claim to reopen.  A review of the record does not reflect any formal or informal claim following the March 2005 SOC to the date that his claim to reopen was received by VA on June 6, 2010.  38 C.F.R. §§ 3.1(p); 3.155.  Therefore, the effective date of June 6, 2010 is the earliest date that can be assigned for the award of service connection for hypertension.  This is so because the Veteran was diagnosed with hypertension prior to 2010 and VA received the Veteran's claim to reopen on June 6, 2010, the later date.  See 38 C.F.R. § 3.400(r) (In general, the effective date will be the date of the new claim or the date entitlement arose, whichever is later).  

However, the Veteran contends that an effective date earlier than June 6, 2010 is warranted for the award of service connection for hypertension.  In this respect, the only way to overcome the finality of the June 2004 rating decision is to request revision of the decision based on clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  

The Veteran contends that the June 2004 final rating decision did not adjudicate his claim for service connection for hypertension correctly and ignored evidence that was in VA's possession at the time of the June 2004 rating decision.  Specifically, he stated that VA was in possession of private medical treatment records dated in 1992, which reflected his treatment for hypertension.  The Board finds that the Veteran has presented a claim of CUE in the June 2004 rating decision and the claim of CUE was addressed in the March 2013 Statement of the Case (SOC).  The March 2013 SOC stated that an earlier effective date could not be assigned unless there was a finding of CUE.  It was noted that the evidence cited as being ignored by the previous final rating decision was not received by VA until 2011 in connection with the Veteran's claim to reopen.  

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2014).

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In order to find CUE it must be determined (1) that either the correct facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70 (2008); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Also, for a claim of CUE to be reasonably raised, the claimant must provide some degree of specificity as to what the error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the error would have manifestly changed the outcome at the time it was made.  Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992)); see also Fugo, 6 Vet. App. at 44 (1993).  Additionally, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.

The June 2004 rating decision listed the evidence as including the service medical treatment records, VA medical treatment records from Saginaw VAMC, private medical treatment records from Dr. W., and private medical treatment records from Covenant Healthcare.  

VA medical treatment records dated in 2004 reflected a diagnosis of hypertension.  VA medical treatment records dated in 1996 and 1997 did not reflect notations of hypertension or high blood pressure.  The private medical treatment records indicated diagnoses of hypertension.  Specifically, a private medical treatment record dated in November 1997 noted that the Veteran took Maxzide and was assessed with hypertension.  There were no post service records dated prior to 1996.  

The service medical treatment records include a January 1990 consultation sheet.  It was noted that the Veteran presented to dental for routine examination and the blood pressure in the right arm was 140/90 and left arm was 138/90.  The Veteran was to be evaluated for possible hypertension.  A January 1990 note shows that the examining physician indicated that the increase in blood pressure was probably secondary to viral gastroenteritis.  A subsequent January 1990 note indicated that the viral gastroenteritis was resolving and the Veteran had no history of hypertension.  The examining physician indicated a finding of "HTN-episodic" and the Veteran reported high stress and increased coffee consumption.  The physician advised that the Veteran not drink coffee and serial BP readings would be performed the next week.  The remaining service medical treatment records did not reflect any findings of high blood pressure or hypertension.  A December 1991 report of medical history shows that the Veteran checked the box "yes" as to whether he had now or ever had high or low blood pressure.  However, the report of medical history did not reveal any diagnoses or findings with respect to the Veteran's response.  In addition, the December 1991 report of medical examination indicated that the Veteran's heart was normal.  His blood pressure reading was 120/70.

A March 2004 statement from the Veteran indicated that he had been treated for hypertension for twelve years-since active service.  

The June 2004 rating decision denied the claim for service connection for hypertension because the Veteran's service medical treatment records were absent for evidence of hypertension.  It was noted that his induction physical indicated a reading of 128/82 and, at separation, his blood pressure reading was 112/70.  In addition, the decision noted that there was no evidence of hypertension to a compensable degree during the first year following separation from active service.  The March 2005 SOC reiterated the decision.    

In an October 2010 statement, the Veteran explained that he was seen in 1990 during active service and assessed with high blood pressure.  He stated that at that time of his prior claim in 2004, medical documentation was turned into the veterans benefits office at the Aleda E. Lutz VA Medical Center (VAMC) in Saginaw, Michigan.  He stated that at the time he was denied, he was told that the medical evidence did not show that he was seen or treated for the condition within the one year after being discharged from active service.  He reported this was not true and that he provided the benefits office with medical documentation from his childhood/family physician, Dr. Koenig.  He said that he came home on leave in December 1991 and saw Dr. Koenig in January 1992 and was given Vasotec for his hypertension.  The Veteran stated that the records from Dr. Koenig were not given any credibility or may not have been used at all concerning the adjudication of his claim.  He stated that this evidence should be treated as new evidence.  

In a January 2013 statement, the Veteran contended that the November 2011 rating decision stated that he submitted new medical evidence in support of his claim which showed the diagnosis in 1992.  However, the Veteran stated that the same evidence that was submitted in 2004 was submitted in 2010.  He contended that the private medical treatment records from Dr. L. indicated that he was taking Lisinopril or generic substitute Prinivil at the time of filing in 2004.  He stated that the medication should not have been considered new evidence when the claim was granted in 2011.  He stated that the first claim in 2004 should not have been denied, but granted on the basis that the evidence used to grant the current claim was present and submitted during the original filing in 2004.  He contended that the effective date should be changed and adjusted to the date of the original claim for service connection.    

In this case, the Veteran generally argues that the RO did not properly adjudicate his claim and ignored evidence of record, to include private medical treatment records.  Review of the rating decision does not reflect that the law was incorrectly applied, that the correct facts were not before the adjudicator, or that an error occurred based on the record and law that existed at the time the decision was made.  See Bouton, supra.  

Even if it could be argued that an error was made, the outcome of the decision would not have been manifestly different.  While the RO did not specifically note the findings of high blood pressure and episodic hypertension as noted in the service medical treatment records, the RO addressed the separation report of medical examination and noted that there was no diagnosis of hypertension, which was accurate.  The RO also addressed presumptive service connection for chronic disease by finding that the Veteran's hypertension was not of a compensable degree within the first year following separation from active service.  See 38 C.F.R. §§ 3.307; 3.309 (2003).  Further, while the Veteran stated in March 2004 that his hypertension was chronic since active service, the objective evidence of record at that time only showed a diagnosis of hypertension years after separation from active service.  The Board finds that reasonable minds could disagree as to whether the service connection was warranted and cannot find, but for an error, the outcome of the decision would have been manifestly different.  To the extent that the Veteran may argue that hypertension was present in service and was present at the time of the June 2004 rating decision, thereby warranting service connection, such an argument would be based on a disagreement as to how the facts were weighed and evaluated.  Such a disagreement as to how the facts were weighed or evaluated is not CUE.  See 38 C.F.R. § 20.1403 (2014).

In connection with the Veteran's claim to reopen, the claims folder now contains private medical treatment records dated in December 1991 and January 1992 indicated "hyper-reactor with hypertension."  An August 1992 private medical treatment record included an impression of hypertension.  The Veteran contends that the June 2004 rating decision improperly denied his claim because these records were before the RO at the time of the June 2004 rating decision.  However, the Board thoroughly reviewed the claims folder and finds no indication that these records were before the RO at the time of the June 2004 rating decision.  The June 2004 rating decision only listed the evidence as including the service medical treatment records, VA medical treatment records from Saginaw VAMC, private medical treatment records from Dr. W., and private medical treatment records from Covenant Healthcare.  The March 2005 SOC listed the same evidence.  These records were not dated prior to 1996.  It is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that the Secretary properly discharged his official duties by properly handling claims submitted by the Veteran.  The presumption of regularity may be rebutted by the submission of clear evidence to the contrary, which has not been shown in this case.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Accordingly, such an argument fails to constitute CUE.  

Finally, in connection with the Veteran's prior claim for service connection for hypertension, he identified receiving treatment at the VAMC from 1992 to the present.  The RO requested records from 1992 to the present and only received records dated in 1996 and 1997, which did not note hypertension or high blood pressure.  In connection with his claim to reopen, the RO again requested VA medical treatment records and received VA medical treatment records beginning in 1993, including diagnoses of hypertension, which were not found with the previous request.  However, any allegation with respect to the failure in the duty to assist is not grounds for finding CUE. A breach of VA's duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002); see also 38 C.F.R. § 20.1403(c) and (d) (citing as example that VA's failure to fulfill the duty to assist does not constitute CUE.). Here, the RO requested the identified VA medical treatment records and received records in response to the request, but the response did not contain the VA medical treatment records as subsequently located.  Nonetheless, such does not form the basis of CUE.  

Further, the Board recognizes the Veteran's argument that he was treated for hypertension in 2004 and; therefore, the effective date should be adjusted to the date of January 2004, when his original claim for service connection for hypertension was received by VA.  However, the fact that the Veteran was treated for hypertension in 2004 and his claim for service connection for hypertension was subsequently granted, is not a basis for finding CUE.    

Finally, the Board notes that a VA medical examination was not provided with respect to the Veteran's original claim for service connection for hypertension.  However, again, a breach of a duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002); see also 38 C.F.R. § 20.1403(c) and (d) (citing as example that VA's failure to fulfill the duty to assist does not constitute CUE.)

In light of the above, the Board finds that the June 2004 rating decision does not contain CUE.  The June 2004 rating decision has not been shown to contain a type of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403.  Absent a finding of CUE, the assignment of an effective date prior to June 6, 2010 is not warranted.  In accordance with the applicable regulations dealing with the assignment of effective dates, June 6, 2010 is the earliest date for the award of service connection for hypertension.  See 38 C.F.R. § 3.400.  The benefit sought on appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive, the claim must be denied due to a lack of legal merit). 


Legal Criteria and Analysis- New and Material Evidence

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Historically, a June 2004 rating decision denied entitlement to service connection for peptic ulcer disease.  A June 2004 VA notice letter advised the Veteran of the decision and enclosed VA Form 4107.  New and material evidence was not received prior to expiration of the period to appeal.  The Veteran submitted a notice of disagreement with respect to the June 2004 rating decision, but only disagreed with the denial of entitlement to service connection for hypertension.  The June 2004 rating decision is final with respect to the denial of entitlement to service connection for peptic ulcer disease.  38 U.S.C.A. § 7105, 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014); see also 38 C.F.R. § 3.156(b) (2014).

The June 2004 rating decision denied the issue for entitlement to service connection for peptic ulcer disease.  The issue was denied because the service medical treatment records were absent for evidence of or diagnosis of peptic ulcer disease and no evidence showed that an ulcer developed to a compensable degree during the first year following separation from active service.  At the time of the June 2004 rating decision, the evidence included VA medical treatment records, private medical treatment records, and the Veteran's statements.  The Veteran stated that his ulcer onset during active service and continued until the present time.  The service medical treatment records included assessments of gastroenteritis and an assessment of gastritis and noted that peptic ulcer disease must be considered.  The December 1991 separation report of medical examination does not reflect any references to gastrointestinal complaints or disability.  Private medical treatment records, to include a July 1998 note, stated that the Veteran took Tagament for GI problems.  A signed and dated January 2004 application for compensation and/or pension shows that the Veteran reported that his peptic ulcer began during active service and he was currently treated for it.  

Evidence received since the June 2004 rating decision includes the Veteran's statements, VA medical treatment records, and private medical treatment records.  In his dated and signed June 2010 application for compensation and pension, the Veteran reiterated that he was treated continuously for peptic ulcer disease since 1990.  He reported that he started to experience symptoms in 1990-during his period of active service.  Additonal VA medical treatment records indicated a possible peptic ulcer in May 1997.  Taken together, the Board finds that the Veteran's statements regarding chronic symptoms and the VA medical treatment records dated a few years after separation from active service are "new" because they were not of record at the time of the final June 2004 rating decision.  The evidence is "material" because the evidence goes to the element missing in the last final denial-a relationship between the Veteran's current disease and active service.  The evidence raises a reasonable possibility of substantiating the claim as a VA medical examination is required to adjudicate the claim for service connection.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that new and material evidence has been received with respect to the claim for entitlement to service connection for peptic ulcer disease and the claim is reopened.


ORDER

Entitlement to an effective date earlier than June 6, 2010 for the award of service connection for hypertension, to include on the basis of CUE in the June 2004 rating decision, is denied.

New and material evidence having been received, the claim for entitlement to service connection for peptic ulcer disease is reopened.

	(CONTINUED ON NEXT PAGE)
REMAND

Following certification of the appeal to the Board, the Veteran submitted authorization to release forms to obtain records from Dr. LaFleur, Dr. Koenig, Dr. Wolohan, Dr. De Bari, Dr. Dante from Blue Care Network, and Covenant Hospital.  A September 2015 VA notice letter notified the Veteran regarding the first attempt to obtain the identified records.  Covenant Hospital records were later associated with the claims folder and a letter to the Veteran regarding the second attempt to locate records from Dr. LaFleur was provided to the Veteran in October 2015.  However, concerning records from Dr. De Bari, an October 2015 report of contact indicated that two requests for records were made, but a fee was required by the facility to release records.  The office was waiting on payment from the Veteran and the fee could not be waived.  A report of contact regarding Dr. Koenig indicated that the physician was deceased and the request should be closed out.  A September 2015 medical records request reject notice indicated that records from Dr. Dante of Blue Care Network did not meet criteria for action and the request should be worked the traditional process.  A report of contact with Dr. Wolohan's office indicated that two attempts were made for the records, but the database was unable to open the records regarding the Veteran.  On remand, the Veteran must be advised of the efforts to locate the aforementioned records.  38 C.F.R. § 3.159(e).  

Concerning the issue of entitlement to service connection for gastrointestinal disability, to include peptic ulcer disease, the Veteran has complained of chronic gastrointestinal issues.  With respect to any in-service injury or disease, the service medical treatment records indicate findings of gastroenteritis and a possible peptic ulcer.  In addition, the Veteran has reported chronic symptoms since active service, which he is competent to do.  As a result, the Board finds that a VA examination is required to address the nature and etiology of the Veteran's claimed gastrointestinal disability.  38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As explained in the Introduction, the Board finds that a notice of disagreement was received with respect to the initial disability rating of 10 percent assigned to hypertension.  A SOC has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC must be issued and the Veteran must be advised that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  The Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the issue of entitlement to an initial rating in excess of 10 percent for hypertension.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal, return the issue to the Board for review.

2.  Request records from Blue Care Network as identified by the Veteran.  

3.  Notify the Veteran of the efforts to locate records from Dr. Koenig, Dr. Wolohan, and Dr. De Bari, and that he may submit records himself.  Allow an appropriate amount of time for response.  

4.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any gastrointestinal disability, to include peptic ulcer disease.  The claims folder must be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on a physical examination of the Veteran, review of the claims folder, and consideration of the statements pertaining to in-service and post-service symptoms, the examiner must address the following:

 a.  Identify all diagnoses with respect to the claimed gastrointestinal disability.

 b.  For each diagnosed disability, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to the Veteran's active service.  

A complete rationale must be provided for any opinion or conclusion expressed.

5.  Following completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and allow for a response.  Return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


